                 Case 19-12821-AJC         Doc 149     Filed 04/01/19      Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                          Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                 Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
______________________________________________/

     DEBTOR’S RESPONSE IN OPPOSITION TO AMENDED MOTION FOR RELIEF
       FROM AUTOMATIC STAY BY VELTA YOUNG, INDIVIDUALLY AND AS
    PERSONAL REPRESENTATIVE OF THE ESTATE OF BOBIE YOUNG, DECEASED

            Magnum Construction Management, LLC f/k/a Munilla Construction Management, LLC

(“MCM” or the “Debtor”), by and through undersigned counsel, responds in opposition to the

Amended Motion for Relief From the Automatic Stay by Velta Young, Individually and as Personal

Representative of the Estate of Bobie Young, Deceased Pursuant to 11 U.S.C. § 362(d) and

Fed.R.Bankr.P. 4001(a) (the “Amended Motion”) [ECF No. 116] and states:

            1.    Pursuant to the Amended Motion, the movant seeks relief from the automatic stay

for cause in order to prosecute a claim against the Debtor solely to the limits of available insurance.

The phrase “cause” is undefined in the Code; a determination of the existence of “cause” is made

on a case-by-case basis after balancing the potential prejudice to the debtor’s estate against the

hardships that will be incurred by the moving party if stay relief is denied. See In re Paxson Elec.

Co., 242 B.R. 67, 69 (Bankr. M.D. Fla. 1999). For the reasons explained below, this balancing

weighs in favor of the Debtor.

            2.    The request for stay relief is premised upon the tragic death of Bobie Young, a 78-



1
    The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
    Debtor’s federal tax identification number are 3403.

                                                   1
9011316-1
                 Case 19-12821-AJC       Doc 149     Filed 04/01/19    Page 2 of 4



year old man who, on January 3, 2018, drove his vehicle into a construction zone with which MCM

was allegedly involved, resulting in his vehicle getting stuck in the mud, and Mr. Young suffering

an extremely unfortunate fatal heart attack while attempting to dig his car out of the mud without

seeking assistance (the “Young Claim”). While the Young Claim is separate from the multiple

personal injury and wrongful death claims being asserted against MCM (and others) as a result of

the collapse of the FIU Pedestrian Bridge (the “Bridge Collapse Claims), the Young Claim and the

Bridge Collapse Claims are covered by the same policies of insurance. The Bridge Collapse

Claims and the Young Claims arose during the same policy period.

            3.   As disclosed in the Declaration of Debtor’s Chief Financial Officer in Support of

First Day Pleadings [ECF No. 8] (the “First Day Declaration”) MCM and the Insurers have been

engaged in good faith negotiations regarding the Insurers’ contribution of the policy limits to

enable MCM to establish a settlement trust or fund that MCM believes will enable MCM to fully

resolve all claims asserted against MCM relating to the collapse of the FIU Pedestrian Bridge.

Under this proposal the Insurers would pay the applicable policy limits of the insurance policies,

totaling approximately $42 million, thereby fully and completely exhausting the policy limits and

extinguishing each Insurer’s obligations under the insurance policies, in consideration of MCM’s

agreement to fully and completely release each Insurer from any and all claims arising out of,

relating to or in any way involving the collapse of the FIU Pedestrian Bridge. Given the ongoing,

good faith discussions regarding a global resolution with the Debtor’s Insurers regarding a

tendering of policy limits to address all personal injury and wrongful death claims, and given that

the Debtor’s chapter 11 case is in its very early stages, having been filed on March 1, 2019, [ECF

No. 1], the Debtor submits that the Court should not modify the stay as requested by Velta

Young—at least not now. Not lifting the stay at this time would be consistent with the Debtors’



                                                 2
9011316-1
                 Case 19-12821-AJC       Doc 149      Filed 04/01/19     Page 3 of 4



intention, and goal, of trying to resolve the various personal injury and wrongful death claims

arising from the FIU Pedestrian Bridge collapse in one forum—the Bankruptcy Court—in an

efficient and equitable manner. See ¶11 of First Day Declaration (“More generally, chapter 11

provides the unique opportunity for all of the claims asserted and that may be subsequently asserted

against the Debtor arising from the bridge collapse to be addressed comprehensively in one forum.

It will avoid the lengthy process necessarily attendant to the state court system and, perhaps more

importantly, avoid the risk that, due to the Debtor’s financial condition, those claimants having

their wrongful death and personal injury claims dealt with earlier in the state court process will

fare substantially better than other similarly situated claimants. Chapter 11 mandates that all bridge

collapse-related claimants be treated similarly, and provides the statutory framework and tools to

accomplish that goal on an expedited basis.”).

            4.   The Amended Motion is procedurally flawed. The Amended Motion cites to Local

Rule 9013-1(D)(3)(f) and sets forth the corresponding 21-day negative notice period; however,

that Local Rule concerns “motions to avoid liens on exempt property (Bankruptcy Rule 4003(d)),”

not stay relief motions. The applicable Local Rule is 4001-1(c) which contemplates a 14-day

negative notice period. The initial motion for stay relief filed by Mrs. Young neglected to include

any negative notice provision at all [ECF No. 115]; presumably that is the reason Mrs. Young

withdrew it [ECF No. 117].

            5.   The Court should deny the Amended Motion for the reasons set forth above.

Accordingly, the Debtor respectfully requests that the Court enter an order denying the Amended




                                                  3
9011316-1
              Case 19-12821-AJC         Doc 149     Filed 04/01/19     Page 4 of 4



Motion and respectfully requests such other and further relief which is just and proper.

Dated: April 1, 2019                         Respectfully submitted,

                                             BERGER SINGERMAN LLP
                                             Counsel for Debtor and Debtor-in-Possession
                                             1450 Brickell Avenue, Ste. 1900
                                             Miami, FL 33131
                                             Telephone: (305) 755-9500
                                             Facsimile: (305) 714-4340

                                             By:    /s/ Jordi Guso
                                                     Jordi Guso
                                                     Florida Bar No. 863580
                                                     jguso@bergersingerman.com
                                                     Paul A. Avron
                                                     Florida Bar No. 50814
                                                     pavron@bergersingerman.com




                                                4
9011316-1
